Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 1, Lee teaches a method for establishing hierarchical look-up tables and inquiring a physical address of an allocated memory of a host according to the hierarchical look-up tables, the method being performed by a slave device coupled to the host and comprising: inquiring a host memory buffer descriptor list (HMB descriptor list) stored in the host and thereby learning about information of the allocated memory (Fig.1,2,5; Para6-7 "an address unit configured to divide regions of the host memory, which is allocated as a host memory buffer (HMB)" Para42-43); 
dividing the allocated memory into N storage spaces according to the information of the allocated memory, wherein the N is an integer greater than two; storing a first level look-up table in the N storage spaces (Fig.3a-d, Para6-8 "The controller may divides regions of the host memory, which is allocated as a host memory buffer (HMB), to generate a plurality of sub HMB regions, determines offset values for addresses of the plurality of sub HMB regions, and generates an NMB map table by mapping virtual addresses to the offset values", Para46-50 "At step S220, the memory system 10 may divide the HMB by a preset size as illustrated in FIG. 3(b)."), wherein the first level look-up table is used for indicating physical addresses of the N storage spaces, and the first level look- up table occupies a first memory space(Fig.1, 2, 3a-d, 5; Para42-43"The address unit 260 may convert the virtual address into the address of the host memory 21 so that the memory control module 250 may access the most memory 21" Para55-56 "the address unit 260 may store the generated HMB map table"); dividing the first memory space into M storage spaces, wherein the M is an integer greater than one, and the M is smaller than the N (Fig.3a-d, Para42-43);
wherein the second level look-up table is used for indicating physical addresses of the M storage spaces; determining a logical address; thereby obtaining a first index indicating a first physical address of a first storage space of the M storage spaces (Fig.2,3a-d; Para51-53 "At step 5230, the memory system 10 may designate (or determine) index values for the plurality of sub host memory regions sub_0 to sub_10 (i.e., sub HMB regions)"); and 
inquiring the first level look-up table according to the first index and thereby obtaining a second index stored in the first storage space, wherein the second index indicates a physical address of one of the N storage spaces(Fig.2, 3a-d, 5; Para51-55 "the address unit 260 may designate the index values for physical addresses of the plurality of sub host memory regions sub_0 to sub_10 on the basis of a base address illustrated in FIG. 3(b)." Para60-61).
	However, Lee fails to teach but Onishi teaches storing a second level look-up table in the slave device (Fig.1, 3-5; Para63-68"The multi-level mapping table 8 is a mapping table having a hierarchical structure, and contains a plurality of hierarchical tables" SSD3 corresponds to slave device); inquiring the second level look-up table according to the logical address (Fig.1, 5,6; Para66-68 "Each of the address translation data portions contained in the table of each hierarchical level covers a logical address range according to its hierarchical level." Para76-78, 94-96, 99-101).
Lee and Onishi are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Lee, and incorporating storing second level map in a different device, as taught by Onishi.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Onishi (para54-57, 345).
Regarding claim 2, the combination of Lee and Onishi teaches all the limitations of the base claims as outlined above.
	Further, Lee teaches wherein the allocated memory includes a plurality of scattered memory spaces (Fig.1, 3a-d; Para41-43, 63 "host memory 21 are discontinuously allocated").  
Regarding claim 3, the combination of Lee and Onishi teaches all the limitations of the base claims as outlined above.
	Further, Lee teaches herein the HMB descriptor list is established by the host in accordance with a Non-Volatile Memory Host Controller Interface Specification (Fig.2, 5; Para 32-34 “The host interface 210 may interface the memory system 10 with the host 20 according to a protocol of the host 20.” Para42-43).
Regarding claim 4, the combination of Lee and Onishi teaches all the limitations of the base claims as outlined above.
	Further, Lee teaches wherein the N storage spaces are equal in size (Fig.2,3a, b, Para49-52 "At step S220, the memory system 10 may divide the HMB by a preset size as illustrated in FIG. 3(b)."). 
Regarding claim 5, the combination of Lee and Onishi teaches all the limitations of the base claims as outlined above.
	Further, Lee teaches wherein the M storage spaces are equal in size (Fig.2,3a, b, Para49-52"sub HMB regions, by dividing the HMB including the HMB regions HMB_0 to HMB_ 4 by the preset Size").  
Regarding claim 7, the combination of Lee and Onishi teaches all the limitations of the base claims as outlined above.
	Further, Onishi teaches wherein the second level look-up table occupies a second memory space, and the second memory space is smaller than the first memory space (Fig.1, 4-5; Para63-68. 94-96).  
Regarding claim 8-12, 14-19, the combination of Lee and Onishi teaches these claims according to the reasoning set forth in claim 1-5 and 7.

Allowable Subject Matter
Claims 6, 13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least the limitations of : “wherein the N storage spaces are equal in size; the M storage spaces are equal in size; a relation between the N and the M is N=Kx(M-1)+P, the K is a positive integer, and the P is a positive integer not greater than the K; the M storage spaces are composed of (M-1) storage space(s) and a remaining storage space; each of the (M-1) storage space(s) includes K index(es); the K index(es) indicate(s) K physical address(es) of K storage space(s) of the N storage spaces respectively; the remaining storage space includes P index(es); and the P index(es) indicate(s) P physical address(es) of P storage space(s) of the N storage spaces respectively.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et.al US2017/0109089 teaches multiple index table to translate in FLT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TASNIMA MATIN/Primary Examiner, Art Unit 2135